DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 2 – 22 are pending.
The application 17/112801 is a CON of 16/886293, CON of 15/966319 (now U.S. Patent, 10,693,703 filed on 04/30/2018), 15/656384 (now U.S. Patent 9,992,054 filed on 07/21/2017) and 14/064894 (now U.S. Patent 9,729,380 filed on 10/28/2013).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has been being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 – 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2 – 22 of co-pending Application No. 16/886,293. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter. Despite slight difference in phrasing, the 

Application No. 16/886,293
Instant Application No. 17/112,801

Claim 2: A computer-implemented method, comprising: by one or more computing devices:
identifying an opportunity to serve a content item to an application that is (i) executing at a client device, and (ii) presenting a video;

determining characteristics of a display of the client device; selecting, based on the determined characteristics, a particular content item configured to be adjusted based on the characteristics of the display and one or more other characteristics of the client device; serving the particular content item to the client device for presentation when a state of the application reaches a first specified state during which a user of the client device is not actively engaged with the application, wherein the presentation of the particular content item is adjustable based on the characteristics of the display and the one or more other characteristics of the client device;

 and after serving the particular content item, causing presentation of the particular content item to terminate when the state of the client device reaches a second specified state based on the user actively having engaged with the application at least a specified amount.

3. (Previously Presented) The computer-implemented method of claim 2, further comprising determining one or more statuses of the client device based on one or more of a battery level of the client device, a quantity of notifications from applications operating on the client device, or a quantity of interactions with the client device.

4. (Previously Presented) The computer-implemented method of claim 2, further comprising: receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device; and removing, by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item.

5. (Previously Presented) The computer-implemented method of claim 2, further comprising: identifying a different opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device.

6. (Previously Presented) The computer-implemented method of claim 5, wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level.

7. (Previously Presented) The computer-implemented method of claim 2, wherein the particular content item is served by a content distribution computing system, the method further comprising: determining a manner in which the particular content item will be presented based on one or more received statuses, including determining whether to preclude access to the client device by presentation of the particular content item based on the one or more received statuses.

8. (Previously Presented) The computer-implemented method of claim 2, wherein the presentation of the particular content item prevents the user to further engage with the application for an amount of time.

9. (Currently Amended) A non-transitory computer-readable storage device storing computer-executable program instructions, wherein execution of the instructions by one or more computing devices cause the one or more computing devices to perform operations comprising: identifying an opportunity to serve a content item to an application that is (4) executing at a client device, and (11) presenting a video; determining characteristics of a display of the client device; selecting, based on the determined characteristics, a particular content item configured to be adjusted based on the characteristics of the display and one or more other characteristics of the client device; serving the particular content item to the client device for presentation when a state of the application reaches a first specified state during which a user of the client device is not actively engaged with the application, wherein the presentation of the particular content item is adjustable based on the characteristics of the display and the one or more other characteristics of the client device; and after serving the particular content item, causing presentation of the particular content item to terminate when the state of the client device reaches a second specified state based on the user actively having engaged with the application at least a specified amount.

10. (Previously Presented) The non-transitory computer-readable storage device of claim 9, wherein the instructions cause the one or more computing devices to perform operations further comprising determining one or more statuses of the client device based on one or more of a battery level of the client device, a quantity of notifications from applications operating on the client device, or a quantity of interactions with the client device.

11. (Previously Presented) The non-transitory computer-readable storage device of claim 9, wherein the instructions cause the one or more computing devices to perform operations further comprising: receiving an input of a request to remove the presentation of the particular content item on a user interface of the client device; and removing the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item.




12. (Previously Presented) The non-transitory computer-readable storage device of claim 9, wherein the instructions cause the one or more computing devices to perform operations further comprising: identifying a different opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device.

13. (Previously Presented) The non-transitory computer-readable storage device of claim 12, wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level.


14. (Previously Presented) The non-transitory computer-readable storage device of claim 9, wherein: the particular content item is served by a content distribution computing system; and the instructions cause the one or more computing devices to perform operations including determining a manner in which the particular content item will be presented based on one or more received statuses, including determining whether to preclude access to the client device by presentation of the particular content item based on the one or more received statuses.

15. (Previously Presented) The non-transitory computer-readable storage device of claim 9, wherein the presentation of the particular content item prevents the user to further engage with the application for an amount of time.

16. (Currently Amended) A system, comprising: a storage device; and one or more processors communicatively coupled to the storage device, the one or more processors executing instructions that are stored in the storage device, wherein execution of the instructions cause the one or more processors to perform operations including: identifying an opportunity to serve a content item to an application that is (1) executing at a client device, and (11) presenting a video; determining characteristics of a display of the client device; selecting, based on the determined characteristics, a particular content item configured to be adjusted based on the characteristics of the display and one or more other characteristics of the client device; serving the particular content item to the client device for presentation when a state of the application reaches a first specified state during which a user of the client device is not actively engaged with the application, wherein the presentation of the particular content item is adjustable based on the characteristics of the display and the one or more other characteristics of the client device; and after serving the particular content item, causing presentation of the particular content item to terminate when the state of the client device reaches a second specified state based on the user actively having engaged with the application at least a specified amount.

17. (Previously Presented) The system of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising determining one or more statuses of the client device based on one or more of a battery level of the client device, a quantity of notifications from applications operating on the client device, or a quantity of interactions with the client device.

18. (Previously Presented) The system of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising: receiving an input of a request to remove the presentation of the particular content item on a user interface of the client device; and removing the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item.


19. (Previously Presented) The system of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising: identifying a different opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device.

20. (Previously Presented) The system of claim 19, wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level.


21. (Previously Presented) The system of claim 16, wherein: the particular content item is served by a content distribution computing system; and the instructions cause the one or more processors to perform operations including determining a manner in which the particular content item will be presented based on one or more received statuses, including determining whether to preclude access to the client device by presentation of the particular content item based on the one or more received statuses.

Claim 2: A computer-implemented method, comprising: by one or more computing devices: 




determining, based on one or more user interactions performed during presentation of a video, that the user has less than a specified level of urgency for viewing the video; providing, in response to the determination that the one or more user interactions performed during presentation of the video indicate that the user has less than the specified level of urgency for viewing the video, a content item that differs from the video; 






detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased; and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video.

3. (New) The computer-implemented method of claim 2, further comprising determining one or more statuses of a client device based on one or more of user interaction with the client device a battery level of the client device, a quantity of notifications from applications operating on the client device.


4) The computer-implemented method of claim 2, further comprising: receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device; and removing, by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item.


5. (New) The computer-implemented method of claim 2, further comprising: identifying an opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device.


6. (New) The computer-implemented method of claim 5, wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level or a user interaction with the client device.

7. (New) The computer-implemented method of claim 2, wherein the particular content item is served by a content distribution computing system, the method further comprising: determining a manner in which the particular content item will be presented based on one or more received statuses, including determining whether to preclude access to content presented by an application of the client device by presentation of the particular content item based on the one or more received statuses.

8. (New) The computer-implemented method of claim 2, wherein the presentation of the particular content item prevents presentation of other content in the application for an amount of time.

9. (New) A non-transitory computer-readable storage device storing computer- executable program instructions, wherein execution of the instructions by one or more computing devices cause the one or more computing devices to perform operations comprising: determining, based on one or more user interactions performed during presentation of a video, that the user has less than a specified level of urgency for viewing the video; providing, in response to the determination that the one or more user interactions performed during presentation of the video indicate that the user has less than the specified level of urgency for viewing the video, a content item that differs from the video; detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased; and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video.








10. (New) The non-transitory computer-readable storage device of claim 9, wherein the instructions cause the one or more computing devices to perform operations further comprising determining one or more statuses of a client device based on one or more of user interaction with the client device a battery level of the client device, a quantity of notifications from applications operating on the client device.


11. (New) The non-transitory computer-readable storage device of claim 9, wherein the instructions cause the one or more computing devices to perform operations further comprising: receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device; and removing, by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item.

12. (New) The non-transitory computer-readable storage device of claim 9, wherein the instructions cause the one or more computing devices to perform operations further comprising: identifying an opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device.

13. (New) The non-transitory computer-readable storage device of claim 9, wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level or a user interaction with the client device.

14. (New) The non-transitory computer-readable storage device of claim 9, wherein the particular content item is served by a content distribution computing system, the method further comprising: determining a manner in which the particular content item will be presented based on one or more received statuses, including determining whether to preclude access to content presented by an application of the client device by presentation of the particular content item based on the one or more received statuses.


15. (New) The non-transitory computer-readable storage device of claim 9, wherein the presentation of the particular content item prevents presentation of other content in the application for an amount of time.

16. (New) A system, comprising: a storage device; and one or more processors communicatively coupled to the storage device, the one or more processors executing instructions that are stored in the storage device, wherein execution of the instructions cause the one or more processors to perform operations including: determining, based on one or more user interactions performed during presentation of a video, that the user has less than a specified level of urgency for viewing the video; providing, in response to the determination that the one or more user interactions performed during presentation of the video indicate that the user has less than the specified level of urgency for viewing the video, a content item that differs from the video; detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased; and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video.








17. (New) The system of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising determining one or more statuses of a client device based on one or more of user interaction with the client device a battery level of the client device, a quantity of notifications from applications operating on the client device.


18. (New) The system of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising: receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device; and removing, by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item.

19. (New) The system of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising: identifying an opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device.


20. (New) The system of claim 16, wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level or a user interaction with the client device.

21. (New) The system of claim 16, wherein the particular content item is served by a content distribution computing system, the method further comprising: determining a manner in which the particular content item will be presented based on one or more received statuses, including determining whether to preclude access to content presented by an application of the client device by presentation of the particular content item based on the one or more received statuses.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 3, 5 – 6, 9 – 10, 12 – 13, 16 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0304580 to Feadler et al. (hereinafter Feadler) and in further view of US Patent Application Publication No. 2012/0197727 to Kim et al. (hereinafter Kim).

Regarding Claim 2, Feadler discloses systems and methods for displaying advertisements on a portable device that utilizes an activity-based operating system which further comprises:
	determining, based on one or more user interactions performed during presentation of a video, that the user has less than a specified level of urgency for viewing the video, providing, in response to the determination that the one or more user interactions performed during presentation of the video indicate that the user has less than the specified level of urgency for viewing the video, a content item that differs from the video; Feadler discloses a state-tracking methodology (Fig. 6a, 6b, ¶90-¶92 and ¶107) where upon determining that phone application is not in active use by the user and display of the portable device is not locked, the process 600 pre-fetches advertisements and display the advertisements on the display when a foreground Activity transitions to paused, stopped or dropped states.
	Feadler does not explicitly disclose detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased, and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video. However, in an analogous art, Kim teaches:	
	detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased, and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video; Kim teaches (¶49) load measuring unit 130 that measures user interaction level when an application, e.g. a video application (¶58) is executed on the device and the load is applied to the memory of the terminal in (i.e. it shows the user’s level of urgency), and the control unit 120 controls the output of an advertising resource, and adjusts and modify the advertisement data (¶53) to a shorter execution time or lower layout capacity compare to other advertising resources.
	It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine determining, based on one or more user interactions performed during presentation of a video, that the user has less than a specified level of urgency for viewing the video, providing, in response to the determination that the one or more user interactions performed during presentation of the video indicate that the user has less than the specified level of urgency for viewing the video, a content item that differs from the video, as disclosed by Feadler, and detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased, and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video, as taught by Kim, so that the appropriate length video advertisements are played by the remaining battery energy level of a device (Kim, ¶54).

Regarding Claim 3, the combination of Feadler and Kim discloses all the elements with respect to claim 2. Further, the combination teaches:
determining one or more statuses of a client device based on one or more of user interaction with the client device a battery level of the client device, a quantity of notifications from applications operating on the client device; Feadler teaches (in ¶69 and ¶76) the geographic location status of the device, the radio connection status, the device battery life status, the availability of a keyboard/headset with device and various other configuration parameters are used to determine status of the client device for the display of the relevant advertisements.

Regarding Claim 5, the combination of Feadler and Kim discloses all the elements with respect to claim 2. Further, the combination teaches:
identifying an opportunity to serve content to the application; determining a particular status of the client device; and precluding serving of content at the client device based on the particular status of the client device; Feadler teaches (¶76) that a trigger event serves as an opportunity to serve advertisement content to the application, however if the trigger event is closely followed by another event such as below threshold battery power level of the device, or an initiation of a text message or a phone call, then this will preclude serving of an advertisement at the client device.

Regarding Claim 6, the combination of Feadler and Kim discloses all the elements with respect to claim 5. Further, the combination teaches:
wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level or a user interaction with the client device; Feadler teaches (¶76) if the trigger event is closely followed by another event such as battery power level of the device falling below a certain threshold level of the device then this will preclude serving of an advertisement at the client device.

Regarding Claim 9, Claim 9 does not further define over the limitations in claim 2, therefore claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Regarding Claim 10, Claim 10 does not further define over the limitations in claim 3, therefore claim 10 is rejected for the same rationale of rejection as set forth in claim 3.

Regarding Claim 12, Claim 12 does not further define over the limitations in claim 5, therefore claim 12 is rejected for the same rationale of rejection as set forth in claim 5.

Regarding Claim 13, Claim 13 does not further define over the limitations in claim 6, therefore claim 13 is rejected for the same rationale of rejection as set forth in claim 6.

Regarding Claim 16, Claim 16 does not further define over the limitations in claim 2, therefore claim 16 is rejected for the same rationale of rejection as set forth in claim 2.

Regarding Claim 17, Claim 17 does not further define over the limitations in claim 3, therefore claim 17 is rejected for the same rationale of rejection as set forth in claim 3.

Regarding Claim 19, Claim 19 does not further define over the limitations in claim 5, therefore claim 19 is rejected for the same rationale of rejection as set forth in claim 5.

Regarding Claim 20, Claim 20 does not further define over the limitations in claim 6, therefore claim 20 is rejected for the same rationale of rejection as set forth in claim 6.

Claims 4, 7 – 8, 11, 14 – 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0304580 to Feadler, in view of US Patent Application Publication No. 2012/0197727 to Kim, and in further view of US Patent Application Publication No. 2014/0344055 to Sanghavi et al. (hereinafter Sanghavi).

Regarding Claim 4, the combination of Feadler and Kim discloses all the elements with respect to claim 2. Feadler in view of Kim does not explicitly disclose receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device and removing, by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item. However, in an analogous art, Sanghavi teaches:
receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device, and removing by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item; Sanghavi teaches (in ¶57) that the user input field provide options associated with the advertisement and/or the unlocking event. For example, the user input field can include an option for the user to manually dismiss the advertisement. The user can select the option to dismiss the advertisement in order to manually remove the advertisement from display. 
 It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine determining, based on one or more user interactions performed during presentation of a video, that the user has less than a specified level of urgency for viewing the video, providing, in response to the determination that the one or more user interactions performed during presentation of the video indicate that the user has less than the specified level of urgency for viewing the video, a content item that differs from the video, and detecting a user interaction that indicates the user’s level of urgency for viewing the video has increased, and in response to detecting the user interaction that indicates the user’s level of urgency for viewing the video has increased, providing the user with access to the video, as disclosed by Feadler in view of Kim, and receiving, by the one or more computing devices, an input of a request to remove the presentation of the particular content item on a user interface of the client device, and removing by the one or more computing devices, the presentation of the particular content item from the user interface in response to receiving the input of the request to remove the presentation of the particular content item, as taught by Sanghavi, to avoid banner blindness and increase conversion efficacy in display advertising (Sanghavi, ¶6).

Regarding Claim 7, the combination of Feadler and Kim discloses all the elements with respect to claim 2. Further, the combination teaches:
	determining a manner in which the particular content item will be presented based on one or more received statuses; Kim teaches determining a manner in which the advertisement will be presented on the device based on the received status of the device battery level or based on the status of the communication network (such as bandwidth, data-rate, etc.). If the remaining battery capacity is less than threshold value, or if the communication network such as Bluetooth does not support high data-rate, only low data capacity advertisement information will be displayed (¶54, ¶82, ¶84).
	Feadler in view of Kim does not explicitly disclose determining whether to preclude access to content presented by an application of the client device by presentation of the particular content item based on the one or more received statuses. However, in an analogous art, Sanghavi teaches:
	including determining whether to preclude access to content presented by an application of the client device by presentation of the particular content item based on the one or more received statuses; Sanghavi teaches (¶53) the device can detect the user's interaction with the application and/or the news article, which can trigger the locking of the advertisement. By locking the advertisement, the device can ensure that the user will notice the advertisement, thereby minimizing the likelihood of banner blindness. When the advertisement is locked, the user is unable to remove the advertisement or interact with the application and/or the news article. The presentation of advertisement content and lock rules are based on the one or more received statuses such as unlocking events, channel characteristics, behavioral characteristics, spatial-temporal characteristics and demographic characteristics (¶34, ¶55).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine determining a manner in which the particular content item will be presented based on one or more received statuses, as disclosed by Feadler in view of Kim, and including determining whether to preclude access to content presented by an application of the client device by presentation of the particular content item based on the one or more received statuses, as taught by Sanghavi, to avoid banner blindness and increase conversion efficacy in display advertising (Sanghavi, ¶6).

Regarding Claim 8, the combination of Feadler and Kim discloses all the elements with respect to claim 2. Further, Sanghavi teaches:
wherein the presentation of the particular content item prevents presentation of other content in the application for an amount of time; Sanghavi teaches (¶53) that by locking the advertisement, the device can ensure that the user will notice the advertisement, thereby minimizing the likelihood of banner blindness. When the advertisement is locked, the user is unable to remove the advertisement or interact with the application and/or the news article. The advertisement can include a timer indicating an amount of time remaining until the advertisement is unlocked (¶55).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine identifying an opportunity to serve a content item to an application executing at a client device, determining characteristics of a display of the client device, selecting, based on the determined characteristics, a particular content item configured to be adjusted based on the characteristics of the display and one or more other characteristics of the client device, serving the particular content item to the client device for presentation when a state of the application reaches a specified state during which a user of the client device is not actively engaged with the application and wherein the presentation of the particular content item is adjustable based on the characteristics of the display and the one or more other characteristics of the client device, as disclosed by Feadler in view of Kim, and wherein the presentation of the particular content item prevents the user to further engage with the application for an amount of time, as taught by Sanghavi, to avoid banner blindness and increase conversion efficacy in display advertising (Sanghavi, ¶6).

Regarding Claim 11, Claim 11 does not further define over the limitations in claim 4, therefore claim 11 is rejected for the same rationale of rejection as set forth in claim 4.

Regarding Claim 14, Claim 14 does not further define over the limitations in claim 7, therefore claim 14 is rejected for the same rationale of rejection as set forth in claim 7.

Regarding Claim 15, Claim 15 does not further define over the limitations in claim 8, therefore claim 15 is rejected for the same rationale of rejection as set forth in claim 8.

Regarding Claim 18, Claim 18 does not further define over the limitations in claim 4, therefore claim 18 is rejected for the same rationale of rejection as set forth in claim 4.

Regarding Claim 21, Claim 21 does not further define over the limitations in claim 7, therefore claim 21 is rejected for the same rationale of rejection as set forth in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A KHAN/
Examiner - Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456